PER CURIAM.
Charles W. Davis, Edward R. Vernon, Jr., and Cynthia J. Mendenhall were charged in the same information in two separate counts with the crimes of armed robbery (La.R.S. 14:64) and attempted first degree *1205murder (La. R.S. 14:27 and 14:3o).1 Davis’ motion to be tried separately was granted by the trial judge. After a separate trial by jury, he was found guilty as charged on count one and guilty of attempted second degree murder on count two. On his conviction for armed robbery, defendant was sentenced to serve twelve years at hard labor and to pay court costs of seventy dollars, in default thereof to serve thirty days in the parish prison. On his conviction for attempted second degree murder, defendant was sentenced to serve ten years at hard labor, which sentence was to run concurrently with the sentence imposed on his armed robbery conviction. Defendant was given credit toward service of his sentences for time spent in actual custody prior to imposition of sentences. On appeal, he relies on seven assignments of error for reversal of his convictions and sentences.2
We have reviewed the record and find no merit to defendant’s assignments of error. Accordingly, we affirm his convictions and sentences.
DECREE
For the reasons assigned, the convictions and sentences are affirmed.
SUMMERS, J., concurs.

. The state subsequently amended count two of the information as to Vernon and Mendenhall to charge them with attempted second degree murder.


. Defendant has neither briefed nor argued Assignment of Error No. 1. Therefore, we consider this assignment of error to have been abandoned. State v. Blanton, 325 So.2d 586 (La.1976); State v. Carlisle, 315 So.2d 675 (La.1975).